PER CURIAM.
DISMISSED. See Banks v. State, 916 So.2d 35 (Fla. 1st DCA 2005) (dismissing *238appeal from interlocutory order that granted indigency status and imposed a lien); see also Cason v. Crosby, 892 So.2d 536 (Fla. 1st DCA 2005) (granting relief from indigency order, which imposed a lien for appellate filing fees, by motion filed in the appeal from the final order). This dismissal is without prejudice to the appellant’s right to seek relief in the circuit court. Mathews v. Risk Management, 16 So.3d 230 (Fla. 1st DCA 2009); Lopez v. McDonough, 935 So.2d 47, 49 (Fla. 1st DCA 2006); Baldwin v. Crosby, 905 So.2d 250 (Fla. 1st DCA 2005).
WOLF, LEWIS, and RAY, JJ., concur.